444 F.2d 1092
UNITED STATES of Americav.Roland Gery RICHARDS and Walter Roland Grey RICHARDS and WalterWalter Guinn Walser, Appellant.
No. 71-1043.
United States Court of Appeals, Third Circuit.
Argued May 6, 1971.Decided July 14, 1971.

Ralph J. Kmiec, Kmiec & Palumbo, Camden, N.J., for appellant.
John J. Finnegan, III, Asst. U.S. Atty., Camden, N.J., Herbert J. Stern, U.S. Atty., Newark, N.J., on the brief, for appellee.
Before HASTIE, Chief Judge, and KALODNER and ALDISERT, Circuit judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of conviction entered by the District Court pursuant to a jury verdict finding the defendant appellant, Walter Guinn Walser, guilty of conspiring to possess and pass counterfeit money; possession of counterfeit money with intent to defraud; and passing counterfeit money with intent to defraud.


2
On this appeal Walser challenges as prejudicial error several of the trial judge's rulings on the admission of evidence; his refusal to give requested instructions to the jury; and 'in pressuring the jury to reach a verdict.'


3
On review of the record, we are of the opinion that the stated challenges are without merit.


4
The judgment of conviction will be affirmed.